Citation Nr: 0733126	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services rendered on July 29, 2002.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had four years of unverified service with the Air 
Force.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 2005 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Los Angles, 
California.  The veteran's claims file is under the 
jurisdiction of the VA Regional Office in Honolulu, Hawaii.

In July 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO in Honolulu, Hawaii.


FINDINGS OF FACT

1.  VA notice that the veteran was required to submit a 
declaration that his claim met all of the conditions for 
payment by VA for emergency medical services was sent to the 
veteran in March 2004 at his most recent address of record.

2.  The record does not reflect that the veteran advised the 
VA of any change in his address until December 2005.  

3.  The record does not reflect, and the veteran does not 
contend, that he timely submitted a declaration that his 
claim met all of the conditions for payment by VA for 
emergency medical services.


CONCLUSION OF LAW

Entitlement to payment or reimbursement of the cost of 
private medical services rendered on July 29, 2002 is denied.  
38 C.F.R. §§ 3.158, 17.1002, 17.1004 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  However, the United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  The question 
for the Board's determination is whether the veteran is 
precluded from entitlement to reimbursement of the cost of 
private medical services rendered on July 29, 2002 due to his 
failure to submit a declaration that his claim met all of the 
conditions for payment by VA for emergency medical services, 
as required by 38 C.F.R. § 17.1004.  Because the law and not 
the evidence is dispositive in resolving such question, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]; see also Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim"].

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to appear at a personal 
hearing before the Board in July 2007.  See 38 C.F.R. § 3.103 
(2007). Neither the veteran nor his representative has 
identified any additional evidence which would have a bearing 
on this case.

The veteran asserts that he is entitled to payment or 
reimbursement of the entire cost of private medical services 
(for the treatment of cholelithiasis) rendered on July 29, 
2002.  VA has determined that such treatment was emergent and 
that it was a medical emergency of such nature that the 
veteran could not have come to VA for treatment.

As noted above, the facts in this case are not in dispute.  
In a VA correspondence dated March 29, 2004, the veteran was 
requested to sign a declaration (as required by 38 C.F.R. 
§ 17.1004) that his claim for reimbursement met all of the 
conditions for payment by VA for emergency medical services.  
As noted in a March 28, 2006 letter and elsewhere, the 
declaration was to attest to the fact that the veteran met 
the conditions for payment by the VA for emergency medical 
services under 38 C.F.R. § 17.1002 and 17.1003.  

It is also undisputed that the March 29, 2004 correspondence 
was sent to the veteran's most recent address of record.  The 
St. John's Regional Medical Center clinical records, upon 
which the veteran's claim for reimbursement is based, 
included the address utilized by the VA in March 2004.  
Likewise, in a signed statement received in December 2005, 
the veteran provided that such had been his last address.  In 
the same December 2005 communication, the veteran indicated 
he had been homeless from March to September 2003, and that 
he had been living in Hawaii since September 2003.  He 
provided his Hawaii address in the December 2005 
communication.  

To the extent that the appellant may have not been at the 
address utilized in March 2004, but did not inform VA prior 
to December 2005, it is well- established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of inquiry.  
If he does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  There had been no 
indication in the file at the time of issuance of the March 
2004 VA letter, that the veteran could not be reached at the 
address utilized.  

Moreover, the record does not indicate that the March 2004 VA 
letter with attached declaration for signing was ever 
returned to VA as undelivered.  As such, the presumption of 
administrative regularity, under which it is presumed that 
government officials "have properly discharged their official 
duties," attaches.  See United States v. Chemical Foundation, 
Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926). In Ashley v. 
Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found 
that the presumption of regularity applied to VA.  The Court 
found that the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Crain v. 
Principi, 17 Vet. App. 182, 190 (2003); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) [hereinafter Ashley I]).  The 
presumption of regularity of the administrative process "'in 
the absence of clear evidence to the contrary'" applies to 
the mailing of the March 2004 VA letter with attached 
declaration for signature.  See, e.g., YT, 9 Vet. App. at 199 
(quoting Mindenhall, supra, and citing Ashley I, supra).

In order for this presumption to attach, VA must mail notice 
to the latest address of record, and the Court has held that 
use of an incorrect address for a claimant will constitute 
the clear evidence required to rebut the presumption of 
regularity.  Crain, supra.  However, in this case, the 
evidence establishes that the address used when the VA letter 
was issued in March 2004 was correct, and the veteran does 
not contend otherwise.  The veteran does contend, however, 
that he did not receive the March 2004 letter with attached 
declaration for signature.  He maintains generally that he 
always intended to pursue his appeal and that he should not 
have to bear the burden of nonreceipt of the letter.

The Court has held that a veteran's assertion of nonreceipt 
of a VA communication alone does not establish the "clear 
evidence" needed to rebut the presumption of regularity of 
the mailing.  Ashley II, 2 Vet. App. at 309; cf. Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991) (per curiam order).

Hence, there has been no demonstration or contention of 
adequate reason or good cause for his failure to respond 
within one year to VA's request for the necessary signed 
declaration.  The veteran has submitted (essentially) the 
requested declaration language in his June 2006 substantive 
appeal (and made reference to it in his December 2005 notice 
of disagreement).  However, where, as here, evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158 
(2007).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
United States Supreme Court has held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.

In view of the foregoing, the Board finds that entitlement to 
payment or reimbursement of the cost of private medical 
services rendered on July 29, 2002 is precluded by law due to 
the undisputed fact that he did not timely submit a 
declaration that his claim for reimbursement of medical 
expenses met all of the conditions for payment by VA for 
emergency medical services, as required by 38 C.F.R. 
§ 17.1004.  As such, the appeal is denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
private medical services the veteran received on July 29, 
2002 is denied.




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


